      Case 3:20-cv-00141 Document 13 Filed on 05/18/20 in TXSD Page 1 of 2
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            May 18, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                          GALVESTON DIVISION

ROSIE YANAS, et al,                      §
                                         §
        Plaintiffs,                      §
VS.                                      §   CIVIL ACTION NO. 3:20-CV-141
                                         §
ANTONIOS PAGOURTZIS, et al,              §
                                         §
        Defendants.                      §
                                         §

                                      ORDER

       The defendants have filed Rule 12(b) motions to dismiss without first

following this court’s local Rule 6 titled “Special Requirement for Motions filed

under Rule 12(b).” Accordingly, the court now sua sponte grants the plaintiffs

leave to file an amended complaint.

       The plaintiffs must notify the court by letter by Thursday, May 21, 2020,

whether (i) they intend to file an amended complaint; or (ii) they will rely on the

complaint that is subject of the motions to dismiss.

       If the plaintiffs elect not to file an amended complaint, the motions to

dismiss will proceed in regular course and, absent special circumstances, no

further opportunities to amend will be granted. The time to file opposing and reply

papers in connection with the motions to dismiss shall be governed by the Federal

Rules of Civil Procedures and the Southern District’s local rules.

       If the plaintiffs elect to file an amended complaint, they must do so within

14 days after notifying the court of their intent to do so. The defendants may then
     Case 3:20-cv-00141 Document 13 Filed on 05/18/20 in TXSD Page 2 of 2



either (i) file an answer to the amended complaint; or (ii) file a motion to dismiss

the amended complaint.

      SIGNED on Galveston Island the 18th day of May, 2020.



                                      ______________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




                                         2
